ORIGINAL                                                                                          05/28/2021


                  IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 07-0011


                                           PR 07-0011
                                                                                     FILED
                                                                                     MAY 2 8 2021
                                                                                  Bowen Greenwood
                                                                                Clerk of Suprerne Court
                                                                                   State of Montana
   IN THE MATTER OF CALLING A DISTRICT
                                                                        ORDER
   JUDGE TO ACTIVE SERVICE




         Eighth Judicial District Judge Michele R. Levine presided over Glacier County
   Cause No. DV-19-31, Champ v. Oilfield Lumber & Supply in the Ninth Judicial District.
         Pursuant to the Senate's adverse action to Judge Levine's confirmation, she can no
   longer preside over this matter, and the Honorable John A. Kutzman has agreed to assume
  jurisdiction.
         IT IS HEREBY ORDERED:
          1. The Honorable John A.Kutzman is hereby authorized to assist the Ninth Judicial
   District of the State of Montana and shall assume judicial authority of Glacier County
   Cause No. DV-19-31, Champ v. Oilfield Lumber & Supply.
         2. Judge Kutzman is hereby authorized to proceed with any and all necessary
   hearings, opinions, and orders, including final resolution of said matter.
          3. A copy of this Order shall be filed with the Clerk of Court of Glacier County,
   with the request that this Order be sent to all counsel of record in Cause No. DV-19-31,
   Champ v. Oilfield Lumber & Supply.
          A copy ofthis Order shall be provided to the Honorable John A. Kutzman and Beth
   McLaughlin, Supreme Court Administrator.
          This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
   the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
   implementation thereof.
          DATED this       e   day of May,2021.



                                                                   Chief Justice